DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered.
 

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for "a playback node comprising a processor and memory in communication with the processor, wherein the playback node has non-transitory instructions stored on the memory that is configured when executed by the processor to receive a user input of a desired device ID and automatically retrieve fragments stored on the plurality of nodes associated with the desired device ID and concatenate sections of each of the fragments of the data streams having an associated device ID equal to the desired device ID in a chronological order for playback to a user” as well as all in combination with all limitations in the independent claims and the enabling portions of the specification and Independent claim 18 present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for “wherein the storing the first data stream and the second data stream defines a stored set having a plurality of data streams with each data stream associated with an associated device ID, a time associated with the detection of the device ID, a signal strength of the detected device ID, and an identifier of the digital device; searching the associated device ID of the stored set for a desired device ID; and automatically creating a new data stream from portions of a subset of the plurality of data streams based on a comparison of the desired device ID and the associated device ID of the stored set” as well as all in combination with all limitations in the independent claims and the enabling portions of the specification.  The closest prior art of Enright et al. US 7,533,805 discloses a schematic view of a further alternative embodiment of the transaction record system in which the image acquisition devices reside in a second network..—Fig. 12, either singularly or in combination, fail to anticipate or render the above underlined limitation obvious. 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 1-19 and 20 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481